DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8,9,20,25,28,31,34,45,46,50,66,78,83  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditmarsen et al.( USAN 20120129694; 5/24/2012). Ditmarsen et al. teach aqueous capsulation suspension of acetochlor(active) herbicide and optionally dichlormid(safener) and optionally other herbicides(e.g., dicamba) in a polyurea shell using emulsifying agents(dispersants). See abstract, paragraphs 6, 43, Table 6, claims 1,10,12. Ditmarsen et al. teach aqueous pre-mix herbicidal concentrates may be diluted from 1 to 2000 fold in water which means the instant about 5% water in claim 25. Ditmarsen et al. teach that the aqueous herbicidal suspension of acetochlor capsules are applied to corn to control weeds(see abstract). The Examples in Ditmarsen et al. do not include polymeric naphthalene sulfonate salt meaning that  Ditmarsen et al.’s invention like instant invention can be essentially free of polymeric naphthalene sulfonate salt  Ditmarsen et al. do not teach at least about 40% active and the weight ratio of active to shell wall is about 12:1. An Artisan in the field would have been motivated to determine the optimum % active and active:shell wall ratio. The Artisan would have been motivated to do this in order to make an invention most effective in controlling weeds. 

Claims 1-6,8,16,25,28,34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Becher et al.( USPN 4563212; 1/7/1986). Becher et al. teach microencapsulation suspension of alachlor, metolachlor, butachlor(active) herbicide in a polyurea shell using emulsifying agents(dispersants). See abstract, column 3 line 62 – column 4 line 5, column 6 lines 13-45, columbn 8 lines 6-10,column 9 lines 11-24. Becher et al. at Examples 14 and 15 teach 4% water which means the instant about 5% water in claim 25. Becher et al. at  column 3 line 62 – column 4 line 5 teach that the suspension can comprise herbicidal safeners; thus obvious to replace instant safener with Becher et al.’s safener absent unexpected showing for instant safener. Becher et al. do not teach at least about 40% active and the weight ratio of active to shell wall is about 12:1. An Artisan in the field would have been motivated to determine the optimum % active and active:shell wall ratio. The Artisan would have been motivated to do this in order to make an invention most effective in controlling weeds. Herbicides utility is application to crop to control weeds making it obvious that the herbicide actives disclosed in Becher would be applied to crop to control weed infestation of crops.  


Claims 1,2,4-6,8,15,16,20,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al.( Controlled Release of Insecticides through Polycondensation, Asian Journal of Chemistry (2018), 30(11), 2571-2576). Christian et al. teach a pretilachlor(active) encapsulation in polyurea shell. See abstract. Pretilachlor by definition is a herbicide; therefore, pretilachlor would be applied in a crop or plant environment to control weed.  Christian et al. do not teach at least  about 40% active and weight ratio of active to shell wall is about 12:1. An Artisan in the field would have been motivated to determine the optimum % active and active:shell wall ratio. The Artisan would have been motivated to do this in order to make an invention most effective in controlling weeds. 


Claims 1,6,8,9,20,25,28,78,83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al.(CN 106538551; 3/29/2017). Dong et al. teach aqueous microcapsule suspension of s-metolachlor(active) herbicide in a wall(shell) of polyisocyanate. Doug suspension comprises dispersants and emulsifiers. Dong et al. teach that the s-metolachlor microcapsule is used in a method for controlling weeds(See title and abstract). Dong et al. do not teach at least  about 40% active and the weight ratio of active to shell wall is about 12:1. An Artisan in the field would have been motivated to determine the optimum % active and active:shell wall ratio. The Artisan would have been motivated to do this in order to make an invention most effective in controlling weeds. 

Claims 1-6,8,9,16,20,28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al.( Microencapsulation in polyurea shell by interfacial polycondensation, AIChE Journal (1990), 36(3), 431-8). Yadav et al. teach microencapsulation of butachlor(active) herbicide in a polyurea shell. Butachlor by definition is a herbicide; therefore, butachlor would be applied in a crop or plant environment to control weed. Yadav et al. do not teach at least about 40% active and the weight ratio of active to shell wall is about 12:1. An Artisan in the field would have been motivated to determine the optimum % active and active:shell wall ratio. The Artisan would have been motivated to do this in order to make an invention most effective in controlling weeds. 

Claims 1,6,8,28,31,34,45,50,66,78,83 are is/are rejected under 35 U.S.C. 103 as being obvious over Hemminghaus et al.(USAN  20200163331; 12/09/2019 or USAN 16/620833).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Hemminghaus et al at claims 1,8,9,48 teaches a herbicidal microcapsule comprising a core comprising an acetamide herbicide such as acetochlor or butachlor plus a second herbicide such as atrazine(claim6), HPPD inhibitor(claim 8), metribuzin(claim 48), dicamba(claim 22triclopyr(claim 9), EPTC(claim 9) encapsulated by a polyurea shell wall. Hemminghaus et al. at claim 15 teach that the safener dichlormid can be added to the core. Hemminghaus et al. at claim 19 teach that the aqueous herbicidal composition can be dissolved in a liquid medium(diluent as in instant claim 9) can be added to the core. Hemminghaus et al.(USAN  20200163331; 12/09/2019 or USAN 16/620833) do not exemplify but do render obvious a herbicidal microcapsule comprising a core comprising dichlormid plus a liquid diluent plus an acetamide herbicide such as acetochlor or butachlor plus a second herbicide such as atrazine(claim6), HPPD inhibitor(claim 8), metribuzin(claim 48), dicamba(claim 22triclopyr(claim 9), EPTC(claim 9) encapsulated by a polyurea shell wall. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,6,8,28,31,34,45,50,66,78,83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9,15,19,21,22,25,29 of copending Application No. 16/620833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both application make claim to an invention of a herbicidal microcapsule comprising a core comprising an acetamide herbicide such as acetochlor or butachlor plus a second herbicide such as atrazine(claim6), HPPD inhibitor(claim 8), metribuzin(claim 48), dicamba(claim 22triclopyr(claim 9), EPTC(claim 9) encapsulated by a polyurea shell wall. Hemminghaus et al. at claim 15 teach that the safener dichlormid can be added to the core. Hemminghaus et al. at claim 19 teach that the aqueous herbicidal composition can be dissolved in a liquid medium(diluent as in instant claim 9) can be added to the core. The instant USAN independent claim differ USAN ‘833 claims in that the USAN ‘833 independent requires a second herbicide while the instant USAN does not require a second herbicides. However instant USAN dependent claims recites the second herbicide found in USAN ‘833 claims allowing for the USAN ‘833 to read fully on the instant claims. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616